NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


S.K. CONDOMINIUM II ASSOCIATION,          )
INC. and SKBP, LLC,                       )
                                          )
              Appellants,                 )
                                          )
v.                                        )      Case No. 2D18-1403
                                          )
NS/CSE SIESTA KEY, LLC,                   )
S.K. CONDOMINIUM ASSOCIATION,             )
INC., KRIS A. JAENICKE, ANN J.            )
JAENICKE, ROBERT ALAN GRANT,              )
KIMBERLY SUE GRANT, GARY D.               )
JOHNSON, as Trustee or Successor          )
Trustee of the Gary D. Johnson Revocable )
Living Trust Dated 10/18/2004, as         )
Amended, BECKY P. POMFRET, KIRK F. )
MALCOLM, DANIEL C. KATES, as Trustee )
of the Daniel C. Kates Trust Dated        )
September 6, 1984, as amended, MICHAEL)
I. YARYMOVYCH, ROXOLANA A.                )
YARYMOVYCH, DEERING CRESCENT )
RESIDENCE, LLC, DONALD S. DAZEN, )
KAROLYN DAZEN, BARRY S. FARAH,            )
CHRISTOPHER A. SACO, PAULA B.             )
SACO, KAREN T. BROWN, as Trustee of )
the Karen T. Brown Trust Dated 7/18/2002, )
ROBERT B. BROWN, as Trustee of the        )
Robert B. Brown Trust #96 Dated           )
4/30/1996, BRUCE J. CUSENZ, PAUL V. )
CAPUTO, SR., as Trustee of the Cindy J. )
Caputo 2008 Trust, VITIA dated June 18, )
2008, RICHARD J. HOLLEMAN, as             )
Trustee under the Holleman Family Living )
Trust, Dated May 15, 2000, MARY           )
LEE-HOLLEMAN, as Trustee under the        )
Holleman Family Living Trust, Dated May )
15, 2000, KEITH A. CHEESMAN, As           )
Trustee of the Mary Patrice Cheesman      )
Revocable Trust Agreement, MARY           )
PATRICE CHEESMAN, as Trustee of the )
Mary Patrice Cheesman Revocable Trust )
Agreement, JOHN J. MARTIN, MOLLY          )
RESNIK, ROGER ERVIN KAHLER,               )
CONNIE LUCILE KAHLER, AARON               )
ANDREW LITERSKY, STACY ALLISON            )
LITERSKY, BRAD ERVIN KAHLER,              )
JENNA BROOKS KAHLER, GEORGE               )
STEVEN WEBSTER, as Trustee under that )
certain Revocable Trust Agreement dated )
April 24, 2012, SANDRA A.                 )
SCHWALBACH, as Trustee of the Sandra )
A. Schwalbach Revocable Trust             )
Declaration, DAVE P. LIMA, GERWAIS L. )
PIECUCH, as Trustee of the Gerwais L.     )
Piecuch and Joyce D. Piecuch Revocable )
Trust U/AJD April 17, 2014, JOYCE D.      )
PIECUCH, as Trustee of the Gerwais L.     )
Piecuch and Joyce D. Piecuch Revocable )
Trust U/AJD April 17, 2014, PAUL J.       )
MASON, DEBORAH L. MASON, JOSEPH )
VEZZA, GIOVANNA VEZZA, S J SIESTA )
KEY, LLC, HAROLD L. SOLOMON,              )
VALERIE N. SOLOMON, CAROLE J.             )
NIEDERPRUEM, as Trustee of the Carol J. )
Niederpruem Trust Agreement dated         )
February 15, 2000, as restated, TERRY     )
BUTLER, KRISTINA L. BUTLER, ANN G. )
DORR, SUSAN F. HILLEL, PAVEL HILLEL, )
TRAVIS W. KING, as Trustee of the Travis )
W. King Revocable Living Trust Agreement, )
PATRICIA A. KING, as Trustee of the       )
Patricia A. King Revocable Living Trust   )
Agreement dated June 27, 2000, WILLIAM )
V. DESTASIO, NANCY S. DESTASIO,           )
JONATHAN LEE SINGER, CG SIESTA            )
KEY LLC, DETLEF FRIEDRICH                 )
ZIMMERMAN, KATHERINE ELLA                 )
ZIMMERMAN, JOHN R. MEILS, BRENDA )
S. MEILS, ALAN SCHREIBER, MICHELE )
CLEMENTS-SCHREIBER, CRAIG                 )
ROBERT KINGSTON, BROOKE                   )



                                        -2-
STEWART KINGSTON, ROBERT                     )
KAPLAN, ANNE KAPLAN, JACK KAPLAN, )
MARIAN KAPLAN, CHRIS J. SAVONA,              )
PATRICIA J. NAKFOOR, NANCY                   )
WALLACE, DAVID A. KANE, ANN J.               )
KANE, CRAIG A. HURST, LYN M.                 )
UNSWORTH, W. BARRY GILBERT,                  )
JULENE GILBERT, MARC JULIUS,                 )
KAREN E. JULIUS, STEVEN J.                   )
ENGELMYER, LISA B. WERSHAW, MARK )
HAMANN, CYNTHIA POKRZYWA, B.                 )
WALTER ROSEN, MARCIA F. ROSEN,               )
WILLIAM F. MCGOVERN, BARBARA H. )
MCGOVERN, CHARLES E. GIRK, as                )
Directing Trustee of the Second              )
Amendment and Restatement of the Donna )
M. Girk Revocable Trust Agreement dated )
April 12, 1993, DAVID A. ESHMAN, JULIE )
W. ESHMAN, RYDZIK RENTALS,                   )
THOMAS K. HUGHES, MICHELLE E.                )
HUGHES, WILLIAM F. MCNAMARA,                 )
LORRAINE R. MCNAMARA, JAMES W.               )
FRANKLIN, JR., TIKI KEY LLC, ANN M.          )
MALLOUK, JOHN M. HUNTER, JUDITH M. )
HUNTER, ALAN B. GRINDAL, GLADYS E. )
GRINDAL, JOSE F. DEMATOS, JR.,               )
STACIE M. DEMATOS, DAVID S.                  )
TAYLOR, MARSHA H. TAYLOR, JOSEPH )
B. CULLOO, JR., REGINA A. CULLOO,            )
JOYCE A. PHILLIPS, as Trustee of the         )
Joyce A. Phillips Family Trust under         )
agreement dated August 12, 2003, ERIC )
EDWARD FEHLING, RIMMA DIANNA                 )
FEHLING, KYLE BLAINE AHLFINGER, as )
Trustee of the Ahlfinger Family Trust, dated )
April 25, 2011, SANDRA COLLIER               )
AHLFINGER, as Trustee of the Ahlfinger )
Family Trust, dated April 25, 2011, MILTON )
B. GRIN, TRUDI R. GRIN, ROBERT               )
SCHAAL, BARBARA A. SCHAAL, DARYL )
SCHAAL, WENDY SCHAAL, MANISH                 )
JAIN, RENEE PAGE, FLOYD STEPHEN )
CHITTY, as Co-Trustee of the Chitty Family )
Living Trust dated March 23, 2015, JO ANN )
CHITTY, as Co-Trustee of the Chitty Family )
Living Trust dated March 23, 2015, ROSS )



                                           -3-
M. CELLINO, JR., ANNA MARIE CELLINO, )
RICHARD A. WILSON, STEPHANIE         )
WILSON, and BHESANIA                 )
RESEARCH/CARDIOLAB INC.,             )
                                     )
           Appellees.                )
                                     )

Opinion filed June 7, 2019.

Appeal from the Circuit Court for Sarasota
County; Frederick P. Mercurio, Judge.

Daniel J. Lobeck and Mark A. Hanson of
The Law Offices of Lobeck & Hanson, P.A.,
Sarasota, for Appellants.

Brandon T. Crossland and P. Alexander
Quimby of Baker & Hostetler, LLP, Orlando,
for Appellee, NS/CSE Siesta Key, LLC.

Lori A. Heim of Bush Ross, P.A., Tampa,
for Appellee, S.K. Condominium
Association, Inc.

Scott K. Peterson of The Law Office of
Scott K. Peterson, PLLC, Sarasota, for
remaining Appellees.

PER CURIAM.


             Affirmed.


LUCAS and SMITH, JJ. and CASE, JAMES, Associate Senior Judge, Concur.




                                          -4-